IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10944
                           Summary Calendar



JAMES STEPHEN JONES,

                                          Plaintiff-Appellant,

versus

M. L. GRENINGER, ET AL.,

                                          Defendants,

WILLIE ROBERTS,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-1274-D
                       - - - - - - - - - -
                         April 12, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Stephen Jones, a federal prisoner (# 56081-080),

appeals from the district court’s order granting the summary-

judgment motion filed by defendant Willie Roberts.      In 1999, this

court had affirmed the court’s granting of a motion to dismiss by

several other defendants and remanded for further proceedings

solely with respect to a retaliation claim against Roberts.

Jones v. Greninger, 188 F.3d 322, 327 (5th Cir. 1999).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10944
                                  -2-

     Jones argues that he has demonstrated a “chronology of

events” that established that Roberts intended to retaliate

against him for Jones’ filing of a grievance against a since-

dismissed defendant, Yolanda Cornelius.     Jones’ allegations

suggest little more than that, on the same day he filed the

grievance, Roberts told him that he was being reassigned to a new

prison job.    Jones’ assertions, even if assumed to be true,

remain too conclusional to establish that Roberts was acting in

retaliation.     See Woods v. Smith, 60 F.3d 1161, 1165 (5th Cir.

1995).   He has failed to show that a genuine issue of material

fact remains with respect to his retaliation claim against

Roberts.   Celotex v. Catrett, 477 U.S. 317, 325 (1986); Whittaker

v. BellSouth Telecommunications, Inc., 206 F.3d 532, 534 (5th

Cir. 2000).

     AFFIRMED.